                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                          NO. 3:19-cr-01-J-32PDB

JOHN R. NETTLETON,

             Defendant.


                                       Order

      During the initial appearance and arraignment on January 9, 2019, defense
counsel orally moved to continue the trial term for two months to provide adequate
time to review the discovery, consult experts, and coordinate with co-counsel. Both
sides agreed the discovery is substantial. The prosecutor had no objection. Based on
the reasons provided by defense counsel, the Court found that, under 18 U.S.C.
§ 3161(h)(7)(A), the ends of justice served by the continuance outweigh the best
interest of the public and the defendant in a speedy trial. The Court thus granted
the motion and continued the trial to the May 6, 2019, trial term. The continuance
period is excluded under the Speedy Trial Act. The Court will enter Judge Corrigan’s
scheduling order setting forth deadlines.

      During the initial appearance and arraignment, the prosecutor explained the
penalties the defendant faces if convicted. The prosecutor stated that if the defendant
is convicted of all ten counts in the indictment, he faces a maximum term of
supervised release of 30 years. The Court requested clarification, but the prosecutor
may have misunderstood the request. To clarify, the prosecutor stated the correct
penalties except if the defendant is convicted of all ten counts, he faces a maximum
term of supervised release of 3 years—not 30 years as stated by the prosecutor—
because terms of supervised release may not be imposed consecutively. See United
States v. Magluta, 198 F.3d 1265, 1283 (11th Cir. 1999) (holding that under the clear
language of 18 U.S.C. § 3624(e), terms of supervised release must run concurrently),
vacated in part on other grounds, 203 F.3d 1304 (11th Cir. 2000); accord USSG §
5G1.2, comment. (n.2(C)) (“In the case of a consecutive term of imprisonment … any
term of supervised release imposed is to run concurrently with any other term of
supervised release imposed.”).

      Ordered in Jacksonville, Florida, January 10, 2019.




c:    Peter Nothstein, Esquire
      Daniel Schwarz, Esquire
      United States Marshal Services
      United States Pretrial Services
      John Nettleton




                                         2
